Citation Nr: 1133225	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lower thoracic and lumbar spine.

2.  Entitlement to service connection for left leg meralgia paresthesia/lumbar radiculopathy.

3.  Entitlement to service connection for left ankle arthritis.

4.  Entitlement to service connection for right ankle arthritis.

5.  Entitlement to service connection for a cervical spine condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a right knee condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a personal hearing at the RO in September 2007.

The issues on appeal were previously before the Board in January 2008 when they were remanded for additional evidentiary development.  

The issues of entitlement to service connection for a cervical spine condition, for left leg meralgia paresthesia/lumbar radiculopathy and for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on the Veteran's part.  



FINDINGS OF FACT

1.  There is no competent evidence linking degenerative changes of the lower thoracic and lumbar spine to any incident of the Veteran's active duty service.  

2.  There is no competent evidence linking left ankle arthritis to any incident of the Veteran's active duty service.  

3.  There is no competent evidence linking right ankle arthritis to any incident of the Veteran's active duty service.  

4.  There is no competent evidence linking a right knee condition to any incident of the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the lower thoracic and lumbar spine were not incurred in or aggravated by active duty service nor may they be presumed to be.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Left ankle arthritis not incurred in or aggravated by active duty service nor may it be presumed to be.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Right ankle arthritis not incurred in or aggravated by active duty service nor may it be presumed to be.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  A right knee condition not incurred in or aggravated by active duty service nor may arthritis be presumed to be.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in January 2004, June 2005, January 2008 and November 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for the disabilities adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims in the VCAA letters and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the November 2009 VCAA letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of the Veteran's ankles and spine obtained in the present case are more than adequate.  Physical examination was conducted and the Veteran's history was recorded.  Opinions as to the etiology of the disorders diagnosed were provided or the examiner determined that an opinion cannot be provided without resort to speculation and supported that finding with adequate rationale.  A VA examination was not conducted for the right knee claim.  The Board's review of the claims file demonstrates that the service treatment records were silent as to complaints of, diagnosis of or treatment for any right knee problems or injuries.  Only left knee disorders were referenced.  The Veteran did not indicate, in any way during active duty, that he had problems with his right knee.  Any opinion which attempts to determine if the Veteran has a right knee disorder which was linked to active duty service would not be competent as it would be speculative.  There is a gap of several decades between the time of the Veteran's discharge and any mention of any problems with the Veteran's right knee and any opinion relating the knee disorder to the Veteran's military service would be entirely speculative.  Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if such becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing a motor vehicle accident and pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic and neurologic disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Entitlement to service connection for degenerative changes of the lower thoracic and lumbar spine.  

In November 2003, the Veteran submitted a claim of entitlement to service connection for a back condition.  

The Board finds there is competent evidence indicating that the Veteran injured his back during active duty.  

Clinical evaluation of the Veteran's spine was normal at the time of his October 1965 enlistment examination.  A May 1966 service treatment record reveals the Veteran reported being involved in a motor vehicle accident in May and was hospitalized.  He informed a clinician that he was still having trouble with his back.  X-ray examination of the thoracic and lumbar spine was interpreted as revealing no significant abnormalities in May 1966.  In January 1967, the Veteran's physical condition was determined to be all 1's without physical restriction.  A September 1967 service treatment record references low back pain which developed into left abdominal pain.  No diagnosis was made of a back disorder.  At the time of the June 1969 separation examination, clinical evaluation of the spine was found to be normal.  The document was annotated to indicate that the Veteran had been in a motor vehicle accident in April 1966 and was asymptomatic at the time of the examination.  There were no complications and sequelae.  The Veteran completed a Report of Medical History in June 1969 wherein he indicated that he had or had had recurrent back pain.  The document was annotated to indicate the Veteran reported he was involved in a motor vehicle accident in April 1966 wherein he had whiplash and injured his back.  A separate annotation references that the Veteran had been in a motor vehicle accident in April 1966 and was asymptomatic at the time of the examination and that there were no complications and sequelae.  

In an undated buddy statement which was received by VA in January 2007, the author reported that he served with the Veteran when he was involved in a motor vehicle accident.  The Veteran was hospitalized from Sunday to Friday and four of those days were spent in traction.  The author wrote that the Veteran could hardly straighten up due to back pain and both knees were swollen.  The author changed duty stations in late 1966.  In 1967, the Veteran joined the author at his new duty station.  The Veteran's knees, ankles and back seemed very painful when he performed his duties.  

The Board finds there is competent evidence of the current existence of degenerative changes to the lower thoracic and lumbar spine but there is no competent evidence linking the disorder to the Veteran's active duty service.  The clinical evidence tends to link back problems to the Veteran's morbid obesity.  

A November 2001 private clinical record references a history of prior back problems.  A pertinent assessment was no evidence of back pain.  

In November 2001, the Veteran informed a clinician that his low back bothered him occasionally.  

A January 2002 private clinical record references a magnetic resonance imaging (MRI) examination which was significant for a lot of degenerative disease which the author found was related to the Veteran's morbid obesity.  

A private clinical record dated in February 2002 indicates the Veteran was being evaluated for low back and left lower extremity pain.  The Veteran did have a complaint of mild back discomfort but there was nothing remarkable.  The examiner noted that the Veteran had prominent posterior spurs at several levels as well as hypertrophic changes at the facets which was not surprising to the health care professional given the Veteran's 300 pound weight.  The pertinent impressions were severe degenerative disc disease of the lumbar spine with possible left lower extremity radiculopathy and morbid obesity.  

The Veteran testified before the undersigned in September 2007 that he was involved in a motor vehicle accident which occurred in May 1966.  After the accident, he was hospitalized for a week at a private facility.  When he returned to duty, he was put on three weeks light duty.  He denied receiving a final discharge examination and testified that he was still experiencing symptoms at discharge.  He started receiving treatment for his disabilities in possibly the summer of 1970.  The Veteran testified that a physician had determined that his current disabilities were due to the motor vehicle accident but the physician was now deceased.  He testified that he received medical treatment after discharge but the records were not available.  

The Board finds the above evidence documents the current existence of low back problems but does not provide competent medical evidence linking the symptomatology to the Veteran's active duty service.  Some of the evidence attributes the problems to the Veteran's weight.  This cuts against the Veteran's claims.  

There is some evidence produced by health care professionals which addresses the question of a link between a back disorder and active duty but the Board finds this evidence does not constitute competent medical evidence sufficient to grant service connection.  

In December 2003, a private physician wrote that the Veteran had a history of a motor vehicle accident in 1966 and chronic back pain since that time.  It was noted the Veteran had severe degenerative changes of the lumbar spine with facet hypertrophy that could be from that accident.  The Board finds this document does not constitute competent medical evidence of a link between a back disorder and active duty.  The opinion is a mere conclusory statement and speculative.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999), see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

In June 2004, D.W.E., D.O., wrote that the Veteran had chronic low back pain which was consistent with being caused by a car accident in the Spring of 1966.  The Board finds this document does not constitute competent medical evidence of a link between a back disorder and active duty.  Clinical records from the doctor's practice were received by VA.  In October 2001, the osteopath wrote that the Veteran's spine did not have any abnormality which was appreciable.  In November 2001, it was written that the Veteran reported his low back would bother him occasionally.  The vast majority of the pertinent clinical records does not indicate, in any way, that the Veteran had a chronic back disorder at any time.  The fact that there were only two references in the doctor's clinical records to the presence of back problems significantly negates the probative value of the etiology opinion.  The health care professional's records do not support a finding of a chronic back problem.  Furthermore, the osteopath did not provide any reasons or bases for his opinion linking a back condition to the Veteran's active duty service nor did he cite to any medical evidence to support his opinion.  All of this negatively affects the probative value of the medical opinion.  Based on the above, the Board finds no probative value attaches to the June 2004 medical statement which links a back disorder to the Veteran's active duty service.

In January 2007, a private physician wrote that the Veteran had multiple orthopedic problems dating back to a motor vehicle accident in 1966 which apparently caused a lot of injuries to his back.  The physician did not provide a rationale for the opinion nor did he cite to any clinical records.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The only other evidence which links a currently existing back disorder to the Veteran's active duty service is the Veteran's own allegations and testimony.  As set out above, the Veteran is not competent to provide an opinion as to the etiology of his back disorder.  

Based on the above, the Board finds that there is no competent medical evidence which links a back disorder to the Veteran's active duty service.  

VA scheduled examinations in an attempt to determine if the Veteran experiences a back disorder which was etiologically linked to his active duty service.  

A VA joints examination was conducted in March 2004.  The Veteran reported chronic back pain for many years.  He informed the examiner that he injured his low back in 1966 in a motor vehicle accident.  The Veteran informed the examiner that he had back pain at the time of the accident but was not specifically diagnosed as far as he knew.  The examiner noted that the medical records from the accident were unavailable.  The Veteran reported that he had back pain for a long time but could not specify the date and he denied any specific trauma since military discharge.  The pertinent diagnosis was chronic low back pain which was reported to be abnormal with MRI featuring disc bulging, degenerative disc disease and degenerative joint disease.  No opinion was provided as to the etiology of the back disorder.  

Another VA joints examination was conducted in June 2004.  The Veteran reported that he was involved in a motor vehicle accident in 1966.  He stated he had chronic low and mid back pain which was constant.  He was vague as to the time of onset of the pain.  The pertinent diagnosis was degenerative joint disease and neurofemoral stenosis of the lumbar spine.  The examiner noted that the Veteran stated he injured his back in 1966 but the treatment records were unavailable.  Based on this, the examiner determined that he could not provide an opinion as to the etiology of the back disorder without resort to speculation.  

The Board finds that the VA examination reports do not provide competent medical evidence linking a currently existing back disorder to the Veteran's active duty service.  

A recent precedent case admonished the Board for relying on medical opinions that were unable to establish this required linkage, that is, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case, the examiner determined that he could not provide the requested opinion without resort to speculation as a result of the missing hospitalization records from the May 1966 accident.  The Board finds the opinion could not be provided since the limits of medical knowledge had been exhausted and not based on a need for further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  

There is no competent evidence of record documenting the presence of arthritis to a compensable degree within one year of discharge which would allow for a grant of service connection on a presumptive basis.  

As there is no competent medical evidence linking a current back disorder to the Veteran's active duty service, service connection must be denied for degenerative changes of the lower thoracic and lumbar spine.  


Entitlement to service connection for bilateral ankle arthritis.  

The Veteran submitted his claims of entitlement to service connection for ankle problems in November 2003.  

The Board finds there is competent evidence of record documenting the current existence of arthritis of the ankles.  The report of a March 2004 VA joints examination references X-rays of the ankles showing mild degenerative joint disease.  Additionally, December 2006 X-rays of the ankles were interpreted as revealing degenerative spurs.  

The Board finds there is also evidence of in-service injuries to the ankles.  However, the medical documentation regarding the injury shows an initial incident in 1966 without any further pertinent complaints for the remainder of the Veteran's three years of military service.  A service treatment record dated in May 1966 shows that the Veteran had been in an auto accident May 9th which resulted in hospitalization.  He reported problems, in part, with his ankles.  Physical examination revealed that the ankles were tender to palpation.  No diagnosis was made.  X-ray examination of the ankles which was conducted in May 1966 was interpreted as revealing no significant abnormalities.  In January 1967, eight months after the injury, the Veteran's physical profile was all 1's (no restrictions).  Clinical evaluation of the ankles was determined to be normal at the time of the June 1969 separation examination.  This is three years after the motor vehicle accident.  On a Report of Medical History the Veteran completed in June 1969, he denied having or ever having had arthritis, lameness, foot trouble or joint deformity.  It was written that he denied all other pertinent surgical or medical history.  It was noted on the Report of Medical History that he had been in an auto accident in April 1966 which resulted, in part, in sprained ankles.  

There is also some post-service evidence which indicates the Veteran injured his ankles in service.  The Veteran has advanced this allegation in numerous communications to VA.  

In an undated buddy statement which was received by VA in January 2007, the author reported that he served with the Veteran when he was involved in a motor vehicle accident.  The Veteran was hospitalized from Sunday to Friday and four of those days were spent in traction.  The author observed that, when the Veteran returned from the hospital, both his ankles were wrapped and when the wraps were removed, the ankles were swollen and black and blue.  The author changed duty stations in late 1966.  In 1967, the Veteran joined the author at his new duty station.  The author observed that the Veteran's ankles seemed very painful when he performed his duties.  

The Veteran testified before the undersigned in September 2007 that he was involved in a motor vehicle accident in May 1966 resulting in hospitalization at a private facility.  When he returned to duty, he was put on light duty for three weeks.  

The claim must be denied as there is no competent evidence of record linking current ankle disabilities to the Veteran's active duty service.  

The Veteran has opined that his current ankle disabilities were the result of the in-service motor vehicle accident.  As set out above, the Board finds the Veteran is not competent to provide competent medical evidence regarding the etiology of the arthritis of the ankles.  

In support of his claim, the Veteran has submitted a June 2004 statement from D.W.E., D.O.  The doctor wrote that the Veteran had chronic bilateral ankle and other disorders which are consistent with being caused by the car accident in the Spring of 1966.  The doctor indicated that he had been treating the Veteran since 1987 and that the Veteran had been treated many times for the medical problems listed.  Clinical records from the doctor's practice were received by VA.  Significantly, a review of these records, dated from 1987 to 2003, demonstrates that they are totally devoid of any complaints of, diagnosis of or treatment for ankle problems.  In fact, the doctor performed what appeared to be a physical examination in connection with the Veteran's employment in October 2001 which did not result in any pertinent findings.  He wrote that there was no abnormality of station or gait and found that there was no appreciable abnormality that should impair the Veteran's abilities to perform his duties as described by the Veteran.  Social Security records associated with the claims file indicate that the job the Veteran was starting in October 2001 and he worked until May 2002 entailed walking two hours per day, standing for five hours per day and frequently lifting 25 pounds.  This lack of evidence of pertinent complaints in the clinical records regarding what was described as a "chronic" bilateral ankle disorder significantly lowers the probative value of the opinion.  

The osteopath did not provide any reasons or bases for his opinion linking current ankle disorders to the Veteran's active duty service nor did he cite to any medical evidence to support his opinion.  All of this negatively affects the probative value of the medical opinion.  

Based on the above, the Board finds no probative value attaches to the June 2004 medical statement.  

VA has attempted to determine if the currently existing bilateral ankle arthritis is linked to the Veteran's active duty service.  A VA joints examination was conducted in March 2004.  The Veteran informed the examiner he experienced intermittent ankle pain since an injury in 1966.  He reported he was in a motor vehicle accident in 1966 and was treated at a local hospital.  His ankles were swollen and painful but he did not require casting or surgery.  He denied any recurrent trauma to the ankle since military service.  He had not sought treatment for ankle problems since discharge.  The pertinent diagnosis was chronic, intermittent ankle pains of an uncertain etiology, x-rays pending.  An ankle X-ray was subsequently interpreted as showing mild degenerative joint disease.  With regard to the etiology, the examiner noted that, as there was a lack of medical records from the 1966 injury, he was unable to provide an opinion as to the etiology of the condition.  

Another VA joints examination was conducted in June 2004.  The Veteran reported chronic ankle pain which was somewhat worse on the left.  He denied leg or ankle surgery or any injury subsequent to military service.  Physical examination of the ankles was performed.  The pertinent diagnosis was bilateral ankle condition.  The examiner wrote that the Veteran reported he injured his ankles in the trauma of 1966.  It was noted that specific diagnoses and treatment at that time were uncertain due to a lack of medical records.  It was the examiner's opinion that he could not determine the etiology of the ankle problems without resort to mere speculation.  X-rays were interpreted as revealing mild bony hypertrophic changes bilaterally and redemonstration of the calcaneal bone spur on the left.  

The Board finds that the 2004 VA examination reports are adequate for rating purposes.  While the examiner has indicated that he was unable to provide an opinion regarding etiology without resort to speculation, the Board finds the opinion could not be provided as the limits of medical knowledge had been exhausted and not based on a need for further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The examiner did not indicate, in any way, that obtaining additional medical evidence (other than the missing 1966 private hospitalization records) could possibly result in an etiology opinion which was not speculative.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

There is no competent evidence of record documenting the presence of arthritis of the ankles to a compensable degree within one year of discharge which would allow for a grant of service connection on a presumptive basis.  

As there is no competent medical evidence linking the currently existing arthritis of either ankle to the Veteran's active duty service, service connection must be denied for arthritis of the ankles.  


Entitlement to service connection for a right knee condition

In May 2005, the Veteran submitted claims of entitlement to service connection for bilateral knee injuries.  He wrote that the knees were injured as a result of a motor vehicle accident which occurred in 1966 during active duty.  

The Board finds that the service treatment records were silent as to complaints of, diagnosis of or treatment for problems with the Veteran's right knee.  There were references to problems with the left knee.  On a Report of Medical History which was completed by the Veteran at the time of his enlistment examination in October 1965, the only pertinent symptomatology he indicated as having or having had had was a trick or locked knee.  The Veteran elaborated by writing that he had a trick left knee as a result of a football injury which occurred in 1964.  A physician annotated the document to the effect that he had verified the history of a trick knee.  The knee would occasionally give out.  Clinical evaluation of the Veteran's knees was determined to be normal at the time of the October 1965 entrance examination.  In December 1965, the Veteran complained of a weak left knee.  The Veteran informed the clinician that he had pulled a ligament in high school.  His knee was bothering him with marching.  No diagnosis was made.  In May 1966, it was written that the Veteran had been in an auto accident May 9th and hospitalized.  He was still having trouble with his back and ankles.  Physical examination revealed that the ankles were tender to palpation.  There were no complaints regarding the knees.  In January 1967, the Veteran's physical condition was determined to be all 1's without medical restriction.  Clinical evaluation of the Veteran's knees was determined to be normal at the time of the June 1969 separation examination.  The document was annotated to indicate that the Veteran had a trick knee due to a football injury in high school.  The knee was asymptomatic at the time of the examination without complications or sequelae.  

The Veteran completed a Report of Medical History in June 1969 indicating, in pertinent part, that he had or had had a trick or lock knee.  The document was annotated to indicate that the Veteran had a trick knee due to a football injury in high school.  The knee was asymptomatic at the time of the examination without complications or sequelae.  There were no references to problems with the right knee. 

The Board finds there is competent evidence of the current existence of knee problems including right knee problems.  Significantly, the Board further finds that there is no competent evidence of record linking a right knee condition to the Veteran's active duty service.  

A private clinical record dated in January 2003 documents the Veteran reported right knee pain.  Physical examination revealed the knee was very tender.  The knee was injected with medication.  It was written that the Veteran had strained the ligament.  

A private clinical record dated in March 2004 references the presence of left knee pain.  It was written that the Veteran had received injections in the past.  

In June 2005, the Veteran complained of severe bilateral knee pain.  It was noted that he had several arthroscopies.  Physical examination revealed some swelling and knee pain.  X-ray examination conducted in June 2005 was interpreted as revealing bilateral osteoarthrosis and post-operative changes in the right knee, probable bilateral internal derangement and otherwise negative X-rays.  

A July 2006 X-ray of the right knee revealed advanced degenerative arthritis with an old healed tibial plateau fracture status post staples.  

A private clinical record dated in December 2006 shows the Veteran reported he injured his left knee in a 1966 motor vehicle accident.  He informed the clinician that, since that time, he had quite a bit of arthritic pain in the joints.  

In February 2007, the Veteran complained of ongoing severe right knee pain.  The pertinent impression was degenerative joint disease of the right knee.  

The Board finds that the above reported medical evidence demonstrates that the Veteran experiences current right knee problems.  The evidence does not, however, provide competent medical evidence of a link between current right knee problems and active duty.  The Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In support of the claim, the Veteran submitted an undated buddy statement which was received by VA in January 2007.  The author reported that he served with the Veteran during the time of the motor vehicle accident.  The author wrote that the Veteran was hospitalized from Sunday to Friday and four of those days were spent in traction.  When he returned, both knees were swollen.  The author changed duty stations in late 1966.  In 1967, the Veteran joined the author at his new duty station.  The Veteran's knees were observed to be very painful when he performed his duties.  The Board finds that, while the author is competent to report on what he observed, the credibility of the evidence must also be determined.  The Board finds the lack of any evidence in the service treatment records of problems with the right knee, undercuts the credibility of the author.  If the Veteran's knee injuries were as "severe" as reported by the author, the Veteran would have sought treatment more than once.  The author wrote that the Veteran was encouraged to go to sick call at times but was afraid to because he might be put out of military service.  Significantly, the Veteran again failed to report problems with his knees at the time of his separation.  The Board finds that the Veteran would have reported problems with his knees if they were as severely injured as reported at the time of the discharge examination when any potential danger as to being removed from service was no longer a problem.  The Board finds the buddy statement does not provide competent evidence of the presence of a right knee condition during active duty.  The allegation is incredible when read in light of the contemporaneous medical records.  

The Veteran testified before the undersigned in September 2007 that he was involved in a motor vehicle accident which occurred in May 1966.  After the accident, he was hospitalized for a week at a private facility.  When he returned to duty, he was put on three weeks light duty.  He denied receiving a final discharge examination and testified he was still experiencing symptoms at discharge.  He started receiving treatment for his right knee in possibly the summer of 1970.  The Veteran testified that a physician had determined that his current disabilities were due to the motor vehicle accident but the physician was now deceased.  He testified that he received medical treatment after discharge but the records were not available.  He reported he thought he was seen one time during active duty for knee problems.  The knees were reportedly swelling and would lock sometimes.  As set out above, the Veteran is competent to report on symptomatology he experiences.  His opinions as to the etiology of any currently right knee condition is without probative value.  Furthermore, his credibility with regard to his allegations of right knee problems is impeached by the total lack of any reference in the service treatment records to such a disorder.  The Board places greater probative weight on the contemporaneous medical evidence over the Veteran's subsequent post-service allegations.  The Board finds the Veteran's testimony insufficient to establish that an in-service injury to the right knee took place.  

In June 2004, D.W.E., D.O. wrote that the Veteran had been a patient at his office since November 1987 and during this time, the Veteran had been treated for the medical problems listed.  The doctor wrote that the Veteran had several orthopedic problems including chronic left knee pain which was consistent with being caused by the car accident in the Spring of 1966.  The osteopath did not indicate, in any way, that the Veteran had a right knee condition which was etiologically linked to his active duty service.  

There is no competent medical evidence of record which indicates that a currently existing right knee condition was etiologically linked to the Veteran's active duty service.  The only evidence of record which indicates such a link is the Veteran's own allegations and testimony.  As set out above, he is not competent to provide an opinion as to the etiology of his right knee condition.  

There is no competent evidence of record documenting the presence of arthritis to a compensable degree within one year of discharge which would allow for a grant of service connection on a presumptive basis for a right knee condition.  

As there is no competent medical evidence linking a current right knee condition to the Veteran's active duty service, the claim of entitlement to service connection for a right knee condition must be denied.  


ORDER

Service connection for degenerative changes of the thoracolumbar spine is denied.  

Service connection for left ankle arthritis is denied.

Service connection for right ankle arthritis is denied.

Service connection for a right knee condition is denied.


REMAND

The Veteran has claimed entitlement to service connection for left leg meralgia paresthesia/lumbar radiculopathy.  VA conducted an examination to determine the etiology of the disorder in March 2004 and again in June 2004.  The report of the March 2004 VA joints examination included a pertinent assessment of left leg numbness consistent with meralgia paresthetica versus lumbar radiculopathy.  The examiner wrote that he must review electromyography (EMG) and nerve conduction studies for a further opinion.  An addendum indicates that the Veteran was to have a follow-up EMG but this was apparently cancelled as he was admitted to a VA hospital for a possible stroke.  The report of the June 2004 VA joints examination included a pertinent diagnosis of left leg condition representing meralgia paresthesia verses lumbar radiculopathy.  The examiner wrote that he did not have an EMG study to review and that the specifics of the injury in 1966 were not clear so he could not determine the etiology of the disorder without resort to speculation.  

As referenced above, the Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), addressed the issue of speculative medical opinions.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  With regard to the March 2004 and June 2004 opinions concerning the etiology of left leg meralgia paresthesia/lumbar radiculopathy, the Board notes the examiner indicated, in part, that he did not have access to the results of EMG testing.  This was cited as one of the reasons for why an etiology opinion could not be supplied without resort to speculation.  The wording of the opinion suggests to the Board that the examiner required additional tests results from the EMG and possibly nerve conduction studies in order to form the opinion.  The examination report does not indicate that the opinion could not be provided as the limits of medical knowledge had been exhausted.  Based on the above and considering the holding in the Jones case, supra, the Board finds that another VA examination is required in order to determine if the Veteran currently has left leg meralgia paresthesia/lumbar radiculopathy which is etiologically linked to his active duty service.  

The Veteran has claimed entitlement to service connection for a cervical spine condition.  The last time the claim was adjudicated by the RO was in October 2008 as indicated by the supplemental statement of the case of that month.  Since that time, additional pertinent evidence has been associated with the claims file which has not been reviewed by the RO and the evidence was not accompanied by a waiver of review.  The Board finds that the issue of entitlement to service connection for a cervical spine condition must be remanded in order for VA to issue a supplemental statement of the case which addresses all the pertinent evidence received since the time of the last supplemental statement of the case.  

The Veteran is claiming entitlement to service connection for a left knee condition.  Associated with the claims file is evidence indicating the Veteran had a left knee disorder prior to active duty and he sought treatment at least once during active duty for left knee problems.  The Veteran is also claiming that he currently experiences left knee problems which were due to his active duty service.  The Veteran has not been provided with a VA examination to determine the nature, extent and etiology of the claimed left knee condition.  The Board finds the Veteran should be afforded an appropriate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any left leg meralgia paresthesia/lumbar radiculopathy found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has meralgia paresthesia/lumbar radiculopathy which was incurred in or aggravated by his active duty service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Following completion of the action requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any left knee disorder found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's preexisting left knee condition increased in severity during active duty?

b).  If the Veteran's preexisting left knee condition increased in severity during active duty, is it at least as likely as not (50 percent or greater likelihood) that such increase was due to the natural progression of the disorder, or if not, due to aggravation of the disorder in service?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

c).  If the examiner identifies a left knee condition that did not preexist the Veteran's military service, the examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that such disorder was incurred during the Veteran's active duty military service.  

The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  Following completion of any other development deemed necessary, the AMC/RO should review the claims file, to include all evidence received since the most recent supplemental statement of the case, and determine if any of the Veteran's claims may be granted.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


